          Case 1:16-cr-00371-RA Document 917
                                         916 Filed 06/29/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                          United States Attorney
                                          Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    June 29, 2020

BY EMAIL AND ECF                                                                  Application granted.

The Honorable Ronnie Abrams                                                       SO ORDERED.
United States District Judge
40 Foley Square
New York, New York 10007                                                          ____________________
                                                                                  Ronnie Abrams, U.S.D.J.
              Re:     United States v. Bevan Cooney, 16 Cr. 371 (RA)
                                                                                  June 29, 2020
Dear Judge Abrams:

         The Government writes to respectfully request that Your Honor enter a limited unsealing
order, by so-ordering this letter, that would permit the Government to obtain from the District
Court Clerk’s Office a copy of the sealed Order of Restitution and Schedule of Victims as to
defendant Bevan Cooney to include in the Government’s sealed supplemental appendix in
connection with its response to Cooney’s pending appeal (United States v. Bevan Cooney, 19-
2522). The Order of Restitution (Dkt. 788) included a sealed Schedule of Victims that is relevant
to Cooney’s appeal, and the Government cannot locate a copy of the final, signed Order of
Restitution that includes the Schedule of Victims in its files. The Government has conferred with
counsel for Mr. Cooney, who has no objection to this request. We request that the Schedule of
Victims otherwise remain sealed until further order of the Court.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney

                                               By: _/s/ Negar Tekeei                             .
                                                   Negar Tekeei
                                                   Rebecca Mermelstein
                                                   Assistant United States Attorneys
                                                   (212) 637-2482/2190

cc: All counsel of record (via ECF)
